38 Ill. App. 2d 18 (1962)
186 N.E.2d 156
Ruby E. Ryan, Individually and as Administrator of the Estate of James E. Bailey, Deceased, Plaintiff-Appellant,
v.
C & D Motor Delivery Co., a Corporation, and Ralph T. McKenzie, Defendants-Appellees.
Gen. No. 10,376.
Illinois Appellate Court  Third District.
October 22, 1962.
Rehearing denied December 11, 1962.
Philip C. Zimmerly, Appleman, Zimmerly & McKnelly, and A.J.B. Showalter (now deceased), of Champaign, for appellant.
Busch, Harrington & Porter, of Champaign, Lemna & Lee, of Tuscola, for appellees.
(Abstract of Decision.)
Opinion by JUDGE CARROLL.
Reversed and remanded.
Not to be published in full.